DETAILED ACTION
	This is the first office action in response to U.S. application 16/910,129. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognizer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “recognizer” will be examined in accordance with page 13 lines 11-12 which state “The first controller 120 includes, for example, a recognizer 130” and page 12 lines 19-23 which state the first controller is realized by causing a hardware processor such as a central processing unit to execute a program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 5 recites the limitation “predict a distribution of a position…”. It is unclear if a distribution of a single position over a period of time is being predicted or if a distribution of positions is being predicted. In accordance with page 21 lines 5-10 for examination purposes it will be interpreted as a distribution of positions. If this is the intended interpretation of this limitation, examiner recommends amending the claim to “predict a distribution of positions…”. 

	Claim 7 recites the limitation “…or is configured to specify, as the second vehicle, a vehicle which forms the inter-vehicle distance equal to or greater than the predetermined value and is closest to the vehicle among the nearby vehicles in the side direction of or behind the vehicle at the time…”. As formatted it is unclear if the statement following the “or” is supposed to be read as the operator linking the “is configured to specify” or if there is a missing limitation. For examination purposes it will be interpreted that the “is configured to specify, as the second vehicle, a vehicle which forms the inter- vehicle distance equal to or greater than the predetermined value and is closest to the vehicle among the nearby vehicles in the side direction of or behind the vehicle at the time” is linked to the previous limitation with the “or” operator.
	Claim 12 recites the limitation “each target vehicle”. It is unclear which of the plurality of vehicles is being denoted the target vehicle. The claim previously cites the first and second vehicle and states specifying these vehicles based on “a time at which the vehicle approaches each target vehicle included in the plurality of vehicles”. It is unclear if each of the vehicles is considered a target vehicle and if so what the “time at which the vehicle approaches the target vehicle” is referring to. Is it referring to an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20180170388).
Regarding claim 1, Shin teaches a vehicle control device ([0048] “autonomous driving control apparatus”) comprising: 
a recognizer configured to recognize a surrounding situation of a vehicle ([0050] “The environment detector 110 may recognize one or more target lane vehicles, which are positioned within a detection range of the environment detector 110” with [0058] describing the environment detector sending information to processor 140, controlled by memory 130, to determine possible lane-change areas); and 
an action controller configured to control an action of the vehicle ([0058] “the processor 140 controls the speed of the ego vehicle to allow the ego vehicle to be positioned parallel to the possible lane-change area and performs a control for the lane change.”), 
wherein the action controller is configured to specify a first vehicle in front of a region which the vehicle is scheduled to enter and a second vehicle behind the region according to inter-vehicle distances between a plurality of vehicles located in front of or on the side of the vehicle in a lane of a route changing destination recognized by the recognizer when a route of the vehicle is changed to a side ([0058] discusses the processor 140 receiving target lane vehicle information from the environment detector 110 and searching for space in which the lane change is possible with [0060] discussing the processor 140 including a lane change area detector 141 with [0066] discussing the lane change area detector 141 determining that a lane change area exists based on the distance between two target vehicles (a front vehicle and a rear vehicle) where the target lane is the lane of route changing destination when a route of the vehicle is changed to a side), and 
wherein the action controller is configured to cause the vehicle to move to a vicinity of the specified first and second vehicles in a lane in which the vehicle is traveling ([0058] “the processor 140 controls the speed of the ego vehicle to allow the ego vehicle to be positioned parallel to the possible lane-change area and performs a control for the lane change”).

Regarding claim 2, Shin teaches wherein the first and second vehicles are two vehicles forming a longest inter-vehicle distance ([0102] “the processor 140 determines one possible lane-change area having the longest length among the two or more possible lane-change areas to the target lane-change area”).

Regarding claim 5, Shin teaches wherein the action controller is configured to predict a distribution of a position to which the vehicle is able to move ([0069]-[0070] discuss determining an area in which a lane-change area exists wherein there could be multiple possible areas where multiple areas are considered a distribution of possible positions that the vehicle can move to) and a position of a vehicle near the vehicle at a time after a predetermined time ([0062] discusses predicting a position of one or more target lane vehicles after an entering time where the entering time is interpreted as a predetermined time), and 
is configured to specify, as the second vehicle, a nearby vehicle which is in a side direction of the position to which the vehicle is able to move or is behind the position at the time after the predetermined time (Fig. 2 shows an example where the ego vehicle is directed to change lanes into the target lane where V2 is designated as the second vehicle shown by the ego vehicle making the lane change after t seconds .

Regarding claim 6, Shin teaches wherein the action controller is configured to predict a time of arrival at a reference position in front of the vehicle and a distribution of positions of vehicles near the vehicle at the time ([0062]-[0063] discuss predicting the position of one or more target lane vehicles after an entering time to the target lane lapses where the entering time is interpreted as the time of arrival to a reference position), and 
is configured to specify a nearby vehicle which is in a side direction of or behind the vehicle at the time as the second vehicle (Fig. 2 shows an example where the ego vehicle is directed to change lanes into the target lane where V2 is designated as the second vehicle shown by the ego vehicle making the lane change after t seconds with Fig. 2 showing V2 being in a side direction of the ego vehicle and is behind the position after t seconds).

Regarding claim 7, Shin teaches wherein the action controller is configured to specify, as the first and second vehicles, two vehicles forming the longest inter-vehicle distance among nearby vehicles in the side direction of or behind the vehicle at the time ([0102] “in the case that two or more possible lane-change areas exist, the processor 140 determines one possible lane-change area having the longest length among the two or more possible lane-change areas to the target lane-change area” where it is interpreted that choosing the lane-change area with the longest length means the first , 
is configured to specify, as the first and second vehicles, two vehicles forming the inter-vehicle distance equal to or greater than a predetermined value among the nearby vehicles in the side direction of or behind the vehicle at the time ([0066] “When the distance between two target lane vehicles is equal to or greater than a critical value D, the lane change area detector 141 determines that the possible lane-change area exists”) or 
is configured to specify, as the second vehicle, a vehicle which forms the inter- vehicle distance equal to or greater than the predetermined value and is closest to the vehicle among the nearby vehicles in the side direction of or behind the vehicle at the time, and 
is configured to specify a vehicle in front of the second vehicle as the first vehicle (Fig. 2 shows the example where the lane change area between V1 and V2 is chosen where V1 is the first vehicle and is in front of V2 (the second vehicle)).

Regarding claim 8, Shin teaches wherein the action controller is configured to cause the vehicle to change the route to a region between the first and second vehicles after the action controller causes the vehicle to move to a vicinity of sides of the first and second vehicles ([0058] “When the possible lane-change area is searched, the processor 140 controls the speed of the ego vehicle to allow the ego vehicle to be .

Regarding claim 9, Shin teaches wherein the action controller is configured to cause the vehicle to express an intention to change the route ([0009] discusses the processor “indicating an intention to change a lane to the target lane-change area”), and 
is configured to cause the vehicle to try to change the route to a front of the vehicle which is behind the second vehicle when the second vehicle is predicted to have no intention to permit the change in the route ([0059] “in the case that the target lane rear vehicle does not yield and the space to change lanes is not secured, the processor 140 reduces the speed of the ego vehicle to search for another space” where it is interpreted that if the ego vehicle is decelerated to search for the next available space it will be searching the space between the second vehicle and the next following vehicle).

Regarding claim 10, Shin teaches wherein the action controller is configured to perform control such that the vehicle moves to a vicinity of sides of the specified first and second vehicles when a vehicle speed of a vehicle which is at least in the lane of the route changing destination of the vehicle is equal to or greater than a predetermined vehicle speed ([0085]-[0086] discuss generating a lane intruding path when traffic flow is slow where traffic flow is based on the average speed of nearby vehicles with Table 1 and [0087] showing the formula for the speed threshold), and 
is configured to perform different control from the control such that the vehicle moves to the vicinity of the sides of the specified first and second vehicles when the vehicle speed of the vehicle which is at least in the lane of the route changing destination of the vehicle is less than a predetermined vehicle speed ([0085]-[0086] discuss generating a lane maintaining path when traffic flow is slow where traffic flow is based on the average speed of nearby vehicles with Table 1 and [0087] showing the formula for the speed threshold).

Regarding claim 12, Shin teaches wherein the action controller is configured to specify the first vehicle which is in front of the region which the vehicle is scheduled to enter and the second vehicle which is behind the region based on a time at which the vehicle approaches each target vehicle included in the plurality of vehicles, and an inter-vehicle distance between the target vehicle and a vehicle in front of the target vehicle or a vehicle behind the target vehicle at the time at which the vehicle approaches each target vehicle, wherein the time at which the vehicle approaches each target vehicle is derived according to displacements of speeds of the plurality of vehicles and an allowed acceleration of the vehicle ([0071]-[0074] discuss determining a target speed for the lane change area where the target speed is the speed required for the ego vehicle to make the lane change where the target speed for the lane change area is maintained as long as the lane change is possible and where the system regards the speed and acceleration of the ego vehicle and nearby vehicles).

Regarding claim 15, Shin teaches a vehicle control method causing a computer ([0007] “a method for controlling a vehicle during autonomous driving” where [0057]  to perform: 
recognizing a surrounding situation of a vehicle ([0050] “The environment detector 110 may recognize one or more target lane vehicles, which are positioned within a detection range of the environment detector 110” with [0058] describing the environment detector sending information to processor 140, controlled by memory 130, to determine possible lane-change areas); 
controlling an action of the vehicle ([0058] “the processor 140 controls the speed of the ego vehicle to allow the ego vehicle to be positioned parallel to the possible lane-change area and performs a control for the lane change.”); 
specifying a first vehicle in front of a region which the vehicle is scheduled to enter and a second vehicle behind the region according to inter-vehicle distances between a plurality of vehicles located in front of or on the side of the vehicle in a lane of a route changing destination recognized by the recognizer when a route of the vehicle is changed to a side ([0058] discusses the processor 140 receiving target lane vehicle information from the environment detector 110 and searching for space in which the lane change is possible with [0060] discussing the processor 140 including a lane change area detector 141 with [0066] discussing the lane change area detector 141 determining that a lane change area exists based on the distance between two target vehicles (a front vehicle and a rear vehicle) where the target lane is the lane of route changing destination when a route of the vehicle is changed to a side); and 
causing the vehicle to move to a vicinity of the specified first and second vehicles in a lane in which the vehicle is traveling ([0058] “the processor 140 controls the speed .

Regarding claim 16, Shin teaches a non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer ([0007] “a method for controlling a vehicle during autonomous driving” where [0057] describes a memory storing a program to control an operation of the processor which executes the method) to perform at least: 
recognizing a surrounding situation of a vehicle ([0050] “The environment detector 110 may recognize one or more target lane vehicles, which are positioned within a detection range of the environment detector 110” with [0058] describing the environment detector sending information to processor 140, controlled by memory 130, to determine possible lane-change areas); 
controlling an action of the vehicle ([0058] “the processor 140 controls the speed of the ego vehicle to allow the ego vehicle to be positioned parallel to the possible lane-change area and performs a control for the lane change.”); 
specifying a first vehicle in front of a region which the vehicle is scheduled to enter and a second vehicle behind the region according to inter-vehicle distances between a plurality of vehicles located in front of or on the side of the vehicle in a lane of a route changing destination recognized by the recognizer when a route of the vehicle is changed to a side ([0058] discusses the processor 140 receiving target lane vehicle information from the environment detector 110 and searching for space in which the lane change is possible with [0060] discussing the processor 140 including a lane ; and 
causing the vehicle to move to a vicinity of the specified first and second vehicles in a lane in which the vehicle is traveling ([0058] “the processor 140 controls the speed of the ego vehicle to allow the ego vehicle to be positioned parallel to the possible lane-change area and performs a control for the lane change”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Nishira (US 20050256630).
Regarding claim 11, Shin teaches taking into consideration the speed of a preceding vehicle within the same lane ([0096]) as the host vehicle but does not explicitly teach wherein the action controller is configured to perform control such that the vehicle moves to a vicinity of sides of the specified first and second vehicles when a distance to a vehicle which is in front of the vehicle at least in the lane in which the vehicle is traveling is equal to or greater than a predetermined distance, and
is configured to perform other control different from the control such that the vehicle moves to the vicinity of the sides of the specified first and second vehicles when the distance to the vehicle which is in front of the vehicle at least in the lane in which the vehicle is traveling is not equal to or greater than the predetermined distance.
Nishira teaches wherein the action controller is configured to perform control such that the vehicle moves to a vicinity of sides of the specified first and second vehicles when a distance to a vehicle which is in front of the vehicle at least in the lane in which the vehicle is traveling is equal to or greater than a predetermined distance ([0041] discusses determining the inter-vehicle distance between the host vehicle and a preceding vehicle in the same lane (Fig. 4 V3) with [0095]-[0102] discussing the use of the inter-vehicle distance between the host vehicle and a preceding vehicle to determine when a gap satisfies the “preceding vehicle limitation” where if the limitation is satisfied then the gap is a lane changeable condition), and 
is configured to perform other control different from the control such that the vehicle moves to the vicinity of the sides of the specified first and second vehicles when the distance to the vehicle which is in front of the vehicle at least in the lane in which the vehicle is traveling is not equal to or greater than the predetermined distance ([0041] .
Shin teaches taking a preceding vehicle into consideration when determining a lane change area. Nishira teaches taking the distance between a host vehicle and a preceding vehicle into consideration when determining a lane change area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Shin and modify it with the system of Nishira as maintaining taking into consideration the distance between a host vehicle and a preceding vehicle will prevent collisions during lane change operations making the system safer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Medhi (US 20200290619).
Regarding claim 13, Shin teaches an autonomous vehicle control method which determines when to initiate a lane change but does not explicitly teach wherein the action controller is configured to perform a mode selected from a plurality of modes including at least a specific control mode, and is configured to cause the vehicle to move to a vicinity of the specified first and second vehicles in the lane in which the vehicle is traveling when the specific control mode is selected.
wherein the action controller is configured to perform a mode selected from a plurality of modes including at least a specific control mode, and is configured to cause the vehicle to move to a vicinity of the specified first and second vehicles in the lane in which the vehicle is traveling when the specific control mode is selected ([0044] discusses multiple different modes selected by the occupant of a host vehicle that determine the cost of segment maneuvers with [0054] giving an example of this including lane change maneuvers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change determination of Shin and modify it with the mode selection of Medhi as Medhi teaches that it allows for the user to enable high-cost critical maneuvers [0005] which allows the user more control over the decisions made by the autonomous vehicle to achieve the user’s goals to arrive at the destination.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kondo (JP 6330550).
Regarding claim 14, Shin teaches an autonomous vehicle control method which determines when to initiate a lane change but does not explicitly teach wherein the action controller is configured to perform a mode selected from a plurality of modes including at least a specific control mode and perform the specific control mode when the vehicle is predicted to arrive at a set destination later than a target time, and wherein the specific control mode is a mode in which control is performed such that the vehicle moves to a vicinity of the specified first and second vehicles in the lane in which the vehicle is traveling.
Kondo teaches wherein the action controller is configured to perform a mode selected from a plurality of modes including at least a specific control mode and perform the specific control mode when the vehicle is predicted to arrive at a set destination later than a target time, and wherein the specific control mode is a mode in which control is performed such that the vehicle moves to a vicinity of the specified first and second vehicles in the lane in which the vehicle is traveling ([0037]-[0042] discuss determining whether the destination arrival time is predicted to be later than the arrival target time and if it is changing the control content to accommodate for the necessary shortening time to reach the destination at the arrival target time with [0036] discusses the control content of the automatic driving control including changing lanes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change determination of Shin and modify it with the late arrival mode of Kondo as Kondo teaches that it reflects the intention of the driver allowing for more accurate prediction of arrival time and reducing the burden on the driver [0003].

Potentially Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112(b) rejections are overcome. Claim 3 recites the limitation “when a difference between a first inter-vehicle distance which is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.J./           Examiner, Art Unit 3664       


/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664